Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer et al. (U.S. Patent Application Publication No. 2013/0224840).
It should be noted that the Applicant’s claims are product by process claims. Therefore, the product covered by each claim is not expressly limited by the process steps set forth in the claim. The product may be limited by elements that can be implied from the steps. Here, the claimed high density rigid molded body appears to be the same as the prior art reference product since both comprise a composite mycological material. 
For claim 1, Bayer et al. disclose a high density rigid molded body (as shown in Fig. 6) comprising a composite mycological material (as discussed in [0013]), wherein the composite mycological material comprises mycelial tissue enmeshed with (as discussed in [0043] and [0050]) a plurality of fibers (as discussed in [0040]), wherein the molded body is a fixed structure (as shown in Figs. 6, 8 and discussed in [0106] and [0181]) and the molded body is formed by: obtaining a length of the composite mycological material (as shown in Fig. 6 in the cutaway view and as discussed in [0014]); and applying heat and pressure (as discussed in [0143]) to the composite mycological material to bond the mycological material into the fixed structure (as discussed in [0163] and [0164]: “bonded into a cohesive whole”).
For claim 2, Bayer et al. discloses the molded body of claim 1, wherein the mycelial tissue comprises hyphae enmeshed with (as discussed in [0043] and [0050]) a plurality of fibers (as discussed in [0040]), and wherein the mycological composite material is further formed by: inoculating a substrate comprising the plurality of fibers with an inoculum of mycelial tissue (as discussed in [0047], [0077], [0078] and [0088]); and incubating the substrate for a sufficient time for the inoculum of mycelial tissue to grow the hyphae and enmesh the hyphae with the plurality of fibers in the substrate (as discussed in [0043], [0142], [0163] and [0164]: “bonded into a cohesive whole”).
For claim 3, Bayer et al. discloses the molded body of claim 2, wherein the plurality of fibers comprises woven fibers (as discussed in [0206] and [0207]: “woven into a fibrous mesh”).
For claim 4, Bayer et al. discloses the molded body of claim 2, wherein the plurality of fibers comprises non-woven fibers (as discussed in [0206]: “material…is laid within the slurry mixture”, [0207]: “material...is fragmented”).
For claim 5, Bayer et al. discloses the molded body of claim 4, wherein the plurality of fibers are selected from a group consisting of: cellulosic fibers (as discussed in [0132] and [0137]: “coco coir”) and synthetic fibers.
For claim 6, Bayer et al. discloses the molded body of claim 1, wherein the mycological composite material (as discussed in [0013]) comprises: (1) a substrate comprising the plurality of fibers (as discussed in [0040]) and (2) a porous support layer (as discussed in [0191], [0192] and shown in Fig. 14: “a digestible or non-digestible 3-d framework within which the mycelium grows”), wherein the mycelial tissue comprises hyphae that extend through the porous support layer and enmesh with the substrate (as discussed in [0193], [0194], [0198] and [0199]), wherein the mycological composite material is formed by: inoculating the substrate with an inoculum of mycelial tissue (as discussed in [0197]), applying the substrate to the porous support layer (as discussed in [0048]: “inoculum is combined with the engineered substrate, which may be…fibers” and [0197]: “lattice is placed on in a bed of inoculum”); and incubating the substrate and porous support layer for a sufficient time for the inoculum of mycelial tissue to grow the hyphae such that the hyphae extend through (as discussed in [0197] and shown in Fig. 14: 8) the porous support layer (Fig. 14: 14) and enmesh with the substrate to form the mycological composite material (as discussed in [0193], [0199] and shown in Fig. 14).
For claim 7, Bayer et al. discloses the molded body of claim 6, wherein the porous support layer comprises a synthetic material (as discussed in [0192]: the framework may be plastic).
For claim 8, Bayer et al. discloses the molded body of claim 6, wherein the porous support layer comprises a plastic material (as discussed in [0192]: the framework may be plastic).
For claim 9, Bayer et al. discloses the molded body of claim 8, wherein the porous support layer comprises a plastic mesh (as discussed in [0192]: the framework may be plastic, flexible or rigid grid as shown in Fig. 14).
For claim 10, Bayer et al. discloses the molded body of claim 1, wherein applying heat to the mycological material comprises applying heat at a temperature ranging from 25°C to 2000°C (as discussed in [0152]).
For claim 11, Bayer et al. discloses the invention substantially as claimed, but fails to specifically show wherein applying pressure to the mycological material comprises applying pressure ranging from 0.1 pounds per square inch to 1000 pounds per square inch. However, this is a product by process limitation. The product of the molded body of Bayer et al. includes mycological material bound into a fixed structure (as discussed in [0163] and [0164]: “bonded into a cohesive whole”), which appears to be identical or substantially similar to molded body as claimed. 
For claim 12, Bayer et al. discloses the molded body of claim 1, wherein the molded body is further formed by: positioning the length of composite mycological material on a mold form, wherein applying comprises applying the heat and pressure such that the fixed structure has a shape that conforms to the mold form (Language directed to the use of the mold form are product by process limitations. However, as discussed in [0162], [0163], [0164]: “The loose fill particles and fibers have now been bonded into a cohesive whole by the fungi's mycelium producing a rectangular object with a net shape closely matching that of the growth enclosure.”, heat and pressure bind the mycological material into a fixed structure, producing an identical or substantially similar to the molded fixed body as claimed.). 
For claim 14, Bayer et al. discloses the molded body of claim 1, wherein the molded body is further formed by: positioning the length of mycological material on a flat surface, wherein applying comprises applying heat and pressure using a heated press such that the fixed structure comprises a sheet of mycological material (Language directed to positioning on a flat surface and using a heated press are product by process limitations. However, as discussed in [0154], [0155]: “the two primary faces of the rectangular panel 10 are bonded to two sheets 11 of oriented strand board (OSB). An air-curing adhesive was used in conjunction with clamps to secure the OSB faces to the mycelia bonded core.”, [0156] and [0157]: “However, a range of adhesives, including thermoset resins and other types could be used to produce a bond between the mycelia bonded composite core and the exterior faces.”, heat and pressure bind the mycological material into a fixed structure, producing an identical or substantially similar to the sheet as claimed.).
For claim 16, Bayer et al. discloses the invention substantially as claimed, but fails to specifically show wherein obtaining a mycological material comprises: dehydrating the mycological material such that the water content of the mycological material is less than 20% moisture by mass. However, this is a product by process limitation. The product of the molded body of Bayer et al. includes fully dried mycological material (as discussed in [0144] and [0145]), which appears to be identical or substantially similar to molded body as claimed. 
For claim 17, Bayer et al. discloses the molded body of claim 2, wherein the hyphae extend around the plurality of fibers (as discussed in [0040], [0043] and [0199]: “the mycelium is grown over and through the grid producing a dense network of oriented hyphae. Over time, the hyphae will interweave producing a dense 3-D mat”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. in view of Laboutiere et al. (WO 2014/195641 A1, as cited by Applicant in IDS mailed 3/23/2021).
For claim 18, Bayer et al. fails to specifically disclose the molded body of claim 1, wherein the mycelial tissue comprises chitin and glucan-containing mycelial cells. However, Laboutiere et al. teaches a composite mycological material comprising mycelial tissue, wherein the mycelial tissue comprises chitin and glucan-containing mycelial cells (as discussed in the last line of page 6 of the translated disclosure: “The walls of the mycelium consist of two main components: chitin and glucans.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the molded body of Bayer et al. to include the mycelial tissue comprises chitin and glucan-containing mycelial cells as taught by Laboutiere et al. for the advantage of providing a hard and strong material used as the basis for the molded body.




Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643